Citation Nr: 0503794	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by which 
the RO granted service connection and assigned an initial 20 
percent rating for diabetes mellitus Type II, effective July 
9, 2001.  In May 2002, the veteran filed a notice of 
disagreement (NOD) with respect to the assigned initial 
rating for diabetes mellitus, and the RO issued a statement 
of the case (SOC) in July 2002.  The veteran filed a 
substantive appeal in August 2002.  

In October 2003, the Board remanded this matter to the RO for 
further action.  After completing the requested actions, the 
RO continued its denial of an initial rating in excess of 20 
percent for service-connected diabetes mellitus (as reflected 
in an October 2004 supplemental SOC (SSOC)).

As the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board will continue to characterize the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for an initial rating in excess of 20 percent for 
diabetes mellitus Type II, is warranted, even though it will, 
regrettably, further delay a decision on the matter on 
appeal.

In connection with claim on appeal, the veteran underwent an 
evaluation by a VA nurse practitioner in May 2002.  At that 
time, the examiner diagnosed diabetes mellitus type II, 
insulin dependent.  

In his January 2003 statement, a private physician for the 
veteran provided what appears to be a recommended course of 
treatment for the veteran's diabetes, involving the use of 
insulin, a restricted diet, and restricted activity, to 
include limitations on exertion and level of activity while 
at work.  In October 2003, the Board noted the receipt of the 
January 2003 physician's statement, and remanded the claim on 
appeal, in part, for the veteran to undergo further VA 
examination to assess the current severity of his service-
connected diabetes mellitus (and hence, to obtain information 
as to whether the veteran met the criteria for at least the 
next higher disability rating for diabetes mellitus under 38 
C.F.R. § 4.119, Diagnostic Code 7913, providing for a 40 
percent rating for diabetes requiring management through 
insulin, restricted diet, and regulation of activities). 

On evaluation by another VA nurse practitioner in August 
2004, it was noted that the veteran was insulin dependent and 
had a restricted diet.  Also noted was that according to the 
veteran, he did not necessarily have any restrictions on 
activity, and that he was then physically able to assist his 
family members with a business in the areas of electrical and 
plumbing work.  The veteran further stated, however, that he 
did attempt to restrict physical activities that might cause 
cuts or bruises to his skin, to reduce the possibility of 
developing any infections.  The report of the August 2004 
evaluation also includes notations that the examiner had 
reviewed the veteran's claims file, and that the most recent 
pertinent information in the file appeared to be dated in 
2002.  

The Board notes, however, that, as the nurse practitioner 
documented consideration of the veteran's history up to 2002, 
the August 2004 report reflects no consideration of the 
January 2003 physician's statement concerning a suggested 
course of treatment for the veteran's diabetes mellitus.  
Further, the report of medical evaluation does not clearly 
show whether the veteran is currently required to undergo any 
restriction upon physical activities that is specifically as 
a result of diabetes mellitus.  Finally, the Board notes that 
examination and clinical findings  by a physician would be 
helpful in resolving the claim for higher rating on appeal. 

Hence, the Board finds that a contemporaneous VA examination 
by a physician, with specific findings responsive to the 
applicable rating criteria, is needed to fully and fairly 
evaluate the veteran's claim for increase.  See 38 U.S.C. § 
5103A.  The veteran is hereby notified that failure to report 
to any such scheduled examination, without good cause, shall 
result in a denial of the claim.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim on its merits, the RO must document 
its continued consideration of whether "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, 
cited to above, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, for 
evaluation of his Type II diabetes 
mellitus.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Regarding the latter, the examiner should 
specifically indicate whether the 
veteran's diabetes mellitus requires 
insulin, a restricted diet and regulation 
of activities; whether the condition 
requires insulin, a restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus other 
complications; and whether the condition 
requires insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or other 
complications.  The examination report 
should reflect the physician's 
consideration of the January 2003 private 
physician's report concerning a 
recommended course of treatment for the 
veteran's diabetes.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 20 percent for 
diabetes mellitus type II, in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, adjudication of 
the claim should include continued 
consideration of whether "staged rating," 
pursuant to the Fenderson, cited to above, 
is warranted.  

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered, 
as well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



